Exhibit 10.33(b)

CONFORMED COPY

FIRST AMENDMENT TO THE AMENDED AND RESTATED SERIES 2005-2

SUPPLEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of November 11, 2008, amends
the Amended and Restated Series 2005-2 Supplement (the “Series 2005-2
Supplement”), dated as of May 20, 2008, and is between AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC),
a special purpose limited liability company established under the laws of
Delaware (“ABRCF”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as
successor in interest to The Bank of New York Trust Company, N.A.), a national
banking association, as trustee (in such capacity, the “Trustee”) and as agent
for the benefit of the Series 2005-2 Noteholders and the Surety Provider (in
such capacity, the “Series 2005-2 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided therefor in the Definitions List attached as Schedule I to the Base
Indenture (as amended through the date hereof) or the Series 2005-2 Supplement,
as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee, the applicable
Enhancement Provider and each affected Noteholder of the applicable Series of
Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2005-2 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2005-2 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2005-2
Supplement and the Base Indenture on behalf of the Series 2005-2 Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2005-2 Agent and the Surety
Provider to, and, upon the effectiveness of (i) this Amendment and (ii) the
letter (the “Consent Letter”), dated as of the date hereof, among ABRCF and the
Surety Provider, ABRCF, the Trustee, the Series 2005-2 Agent and the Surety
Provider have agreed to, amend certain provisions of the Series 2005-2
Supplement as set forth herein;

WHEREAS, the parties desire to amend the Series 2005-2 Supplement (1) to
increase the Series 2005-2 Maximum Non-Program Vehicle Percentage, (2) to
increase the number of Kia, Suzuki and Hyundai vehicles ABRCF can purchase for
inclusion in the AESOP I Operating Lease Loan Agreement Borrowing Base (the
“Borrowing Base”) and (3) to require a certain percentage of Kia and Hyundai
Vehicles to be included at the Series 2005-2 Standard & Poor’s Highest Enhanced
Vehicle Percentage in the Borrowing Base; and

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

   



--------------------------------------------------------------------------------

WHEREAS, ABRCF has requested the Trustee, the Series 2005-2 Agent and each
Noteholder to, and, upon this Amendment becoming effective, ABRCF, the Trustee,
the Series 2005-2 Agent and the Surety Provider voting as the deemed sole
Noteholder have agreed to, amend certain provisions of the Series 2005-2
Supplement as set forth herein;

NOW, THEREFORE, it is agreed:

1. Each of the following defined terms, as set forth in Article I(b) of the
Series 2005-2 Supplement, is hereby amended and restated in its entirety as
follows:

“Series 2005-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-2 Maximum Mitsubishi Amount, the Series 2005-2 Maximum Individual
Isuzu/Subaru Amount, the Series 2005-2 Maximum Hyundai Amount, the Series 2005-2
Maximum Kia Amount or the Series 2005-2 Maximum Suzuki Amount.

“Series 2005-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

“Series 2005-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2005-2 Required
Enhancement Percentage as of such date and the Series 2005-2 Invested Amount as
of such date, (ii) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2005-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2005-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2005-2 Maximum Mitsubishi Amount as of such date, (iv) the Series 2005-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2005-2 Maximum Individual Isuzu/Subaru
Amount as of such date, (v) the Series 2005-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of such date over the Series 2005-2 Maximum Hyundai
Amount as of such date, (vi) the Series 2005-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  3  



--------------------------------------------------------------------------------

manufactured by Kia and leased under the Leases as of such date over the Series
2005-2 Maximum Kia Amount as of such date, (vii) the Series 2005-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Suzuki and leased under the Leases as of such date over the
Series 2005-2 Maximum Suzuki Amount as of such date, (viii) the Series 2005-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Specified States Amount as of such
date over the Series 2005-2 Maximum Specified States Amount as of such date and
(ix) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Non-Eligible
Manufacturer Amount as of such date over the Series 2005-2 Maximum Non-Eligible
Manufacturer Amount as of such date.

“Series 2005-2 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (i) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by either of the Standard & Poor’s Specified Non-Investment Grade
Manufacturers as of such date, (ii) the excess, if any, of (A) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by a Standard & Poor’s Non-Investment Grade Manufacturer other than
a Standard & Poor’s Specified Non-Investment Grade Manufacturer, as of such date
over (B) 30.00% of the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date, (iii) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Bankrupt Manufacturer and (iv) the Series 2005-2 Standard & Poor’s Kia/Hyundai
Highest Enhanced Vehicle Percentage Amount on such day and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.

“Series 2005-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is an amount equal to (X) the sum, without duplication, of
(1) the aggregate Net Book Value of all Program Vehicles leased under the AESOP
I Operating Lease that are manufactured by Eligible Program Manufacturers having
long-term senior unsecured debt ratings of “BBB+” or higher from Standard &
Poor’s as of such date, (2) so long as any Eligible Non-Program Manufacturer has
a long-term senior unsecured debt rating of “BBB+” or higher from Standard &
Poor’s and no Manufacturer Event of Default has occurred and is continuing with
respect to such Eligible Non-Program Manufacturer, the aggregate Net Book Value
of all Non-Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Non-Program Manufacturer that are subject to
a Manufacturer Program and remain eligible for repurchase thereunder as of such
date and (3) the lesser of (A) the sum of (x) if as of such date any Eligible
Program Manufacturer has a long-term senior unsecured debt rating of “BBB” from
Standard & Poor’s, the aggregate Net Book Value of all Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Program
Manufacturer as of such

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  4  



--------------------------------------------------------------------------------

date and (y) if as of such date any Eligible Non-Program Manufacturer has a
long-term senior unsecured debt rating of “BBB” from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and
(B) 10% of the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date minus (Y) the Series 2005-2 Standard & Poor’s
Kia/Hyundai Lowest Enhanced Vehicle Percentage Adjustment Amount as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.

2. Each of the following defined terms are hereby added, in appropriate
alphabetical order, to Article I(b) of the Series 2005-2 Supplement:

“Series 2002-2 Supplement” means, the Amended and Restated Series 2002-2
Supplement, dated as of November 22, 2002, as amended, modified or supplemented
from time to time, among ABRCF, ABCR, as administrator, JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as administrative agent, the CP
Conduit Purchasers, Funding Agents and APA Banks named therein, and The Bank of
New York Mellon Trust Company, N.A. (as successor in interest to The Bank of New
York), as trustee and as agent for the benefit of the Series 2002-2 Noteholders,
to the Base Indenture.

“Series 2002-3 Supplement” means, the Series 2002-3 Supplement, dated as of
September 12, 2002, as amended, modified or supplemented from time to time,
among ABRCF, ABCR, as administrator, Park Avenue Receivables Corporation, as CP
Conduit Purchaser, JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), as Funding Agent and an APA Bank, and The Bank of New York Mellon Trust
Company, N.A. (as successor in interest to The Bank of New York), as trustee and
as agent for the benefit of the Series 2002-3 Noteholders, to the Base
Indenture.

“Series 2005-4 Supplement” means, the Series 2005-4 Supplement, dated as of
June 1, 2005, as amended, modified or supplemented from time to time, between
ABRCF and The Bank of New York Mellon Trust Company, N.A. (as successor in
interest to The Bank of New York), as trustee and as agent for the benefit of
the Series 2005-4 Noteholders, to the Base Indenture.

“Series 2007-2 Supplement” means, the Series 2007-2 Supplement, dated as of
June 6, 2007, as amended, modified or supplemented from time to time, between
ABRCF and The Bank of New York Mellon Trust Company, N.A. (as successor in
interest to The Bank of New York Trust Company, N.A.), as trustee and as agent
for the benefit of the Series 2007-2 Noteholders, to the Base Indenture.

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  5  



--------------------------------------------------------------------------------

“Series 2008-1 Supplement” means, the Series 2008-1 Supplement, dated as of
February 15, 2008, as amended, modified or supplemented from time to time, among
ABRCF, ABCR, as administrator, JPMorgan Chase Bank, N.A., as administrative
agent, the CP Conduit Purchasers, Funding Agents and APA Banks named therein,
and The Bank of New York Mellon Trust Company, N.A. (as successor in interest to
The Bank of New York Trust Company, N.A.), as trustee and as agent for the
benefit of the Series 2008-1 Noteholders, to the Base Indenture.

“Series 2005-2 Maximum Hyundai Amount” means, as of any day, with respect to
Hyundai, an amount equal to 20% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

“Series 2005-2 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2005-2 Maximum Kia Amount” means, as of any day, with respect to Kia, an
amount equal to 10% of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.

“Series 2005-2 Maximum Suzuki Amount” means, as of any day, with respect to
Suzuki, an amount equal to 7.5% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

“Series 2005-2 Standard & Poor’s Kia/Hyundai Highest Enhanced Vehicle Percentage
Amount” means, as of any day, the sum, without duplication, of (i) the aggregate
Net Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by Hyundai in excess of 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day, (ii) the aggregate Net Book Value
of all Vehicles leased under the AESOP I Operating Lease that are manufactured
by Kia in excess of 7.5% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day, and (iii) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by
Hyundai and Kia, in the aggregate in excess of 20% of the aggregate Net Book
Value of all Vehicles leased under the Leases on such day.

“Series 2005-2 Standard & Poor’s Kia/Hyundai Lowest Enhanced Vehicle Percentage
Adjustment Amount” means, (i) as of any date of determination on which either
Kia or Hyundai has a long-term senior unsecured debt rating of at least “BBB”
from Standard & Poor’s, the sum without duplication of the Net Book Values as of
such date of each Vehicle manufactured by Kia and/or Hyundai (as the case may
be) that is included both in (x) the calculation of the Series 2005-2 Standard &
Poor’s Kia/Hyundai Highest Enhanced Vehicle Percentage Amount on such date and
(y) the calculation of subclause (a)(X) of the definition of Series 2005-2
Standard & Poor’s Lowest Enhanced Vehicle Percentage on such date and (ii) as of
any other date, zero.

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  6  



--------------------------------------------------------------------------------

3. Each of the following defined terms, as set forth in Article I(b) of the
Series 2005-2 Supplement, is hereby deleted in its entirety: “Series 2005-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”, “Series 2005-2
Maximum Individual Hyundai/Suzuki Amount” and “Series 2005-2 Maximum Individual
Kia/Isuzu/Subaru Amount.”

4. Article 6 of the Series 2005-2 Supplement is hereby amended by adding the
following clauses as Section 6.23 and Section 6.24:

“Section 6.23 Capitalized Cost Covenant. ABRCF hereby agrees that (i) it shall
not permit the aggregate Capitalized Cost for all Vehicles purchased in any
model year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles and
(ii) it shall not modify its buying patterns or purchasing criteria with respect
to the Vehicles where the primary purpose of such modification is compliance
with clause (i) of this covenant.”

“Section 6.24 Concentration Limit Representation. ABRCF hereby represents that,
as of November 11, 2008, (i) the concentration limits with respect to Kia,
Hyundai, Suzuki, Mitsubishi, Subaru and Isuzu in the Series 2005-2 Supplement
are identical in all material respects to the concentration limits for such
Manufacturers in each of the Series 2002-2 Supplement, the Series 2002-3
Supplement, the Series 2007-2 Supplement and the Series 2008-1 Supplement,
(ii) the treatment of Hyundai and Kia Vehicles in the Series 2005-2 Standard &
Poor’s Highest Enhancement Percentage is identical in all material respects to
the treatment of Hyundai and Kia Vehicles in the Standard & Poor’s Highest
Enhancement Percentage in the Series 2002-2 Supplement, the Series 2002-3
Supplement, the Series 2007-2 Supplement and the Series 2008-1 Supplement and
(ii) the Series 2005-2 Maximum Non-Program Vehicle Percentage is identical in
all material respects to the Maximum Non-Program Vehicle Percentage with respect
to each of the Series 2002-2 Supplement, the Series 2002-3 Supplement, the
Series 2005-4 Supplement, the Series 2007-2 Supplement and the Series 2008-1
Supplement.”

5. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of rights
under, or of any other provision of, the Series 2005-2 Supplement.

6. This Amendment shall become effective as of the date (the “Amendment Date”)
on which each of the following has occurred: (i) each of the parties hereto
shall have executed and delivered this Amendment to the Trustee, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to each
outstanding Series of Notes and each Enhancement Provider pursuant to the Base
Indenture and related Supplements, (iii) all certificates and opinions of
counsel required under the Base Indenture or otherwise deliverable with respect
to this Amendment shall have been delivered to the Trustee and the Surety
Provider, (iv) the Surety Provider, as the Requisite Noteholder and third-party
beneficiary of this Amendment, shall have executed the Consent Letter consenting
hereto and (v) a majority of the Managers of ABRCF has approved this Amendment.

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  7  



--------------------------------------------------------------------------------

7. From and after the Amendment Date, (i) all references to the Series 2005-2
Supplement shall be deemed to be references to the Series 2005-2 Supplement as
amended hereby, (ii) the Series 2005-2 Supplement, as amended hereby, shall
remain in full force and effect and (iii) this Amendment shall constitute a
Transaction Document as defined in the Insurance Agreement.

8. ABRCF hereby reaffirms that each of the representations and warranties of
ABRCF in the Transaction Documents that are qualified by materiality or by
material adverse effect are true and correct, and that each of the
representations and warranties of ABRCF in the Transaction Documents that are
not qualified by materiality or by material adverse effect are true and correct
in all material respects, in each case on and as of the date hereof as if made
on the date hereof.

9. ABRCF hereby confirms that it is in compliance in all material respects with
its covenants in the Transaction Documents, and that the Surety Provider is an
express third-party beneficiary of this Amendment and ABRCF’s reaffirmations and
confirmations set forth herein.

10. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

11. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

NEW YORK 6994972 (2K)

First Amendment to A&R Series

2005-2 Supplement (November 2008

Amendment) (CONFORMED)

  8  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer

By:  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee and Series 2005-2 Agent

By:  

/s/ Sally R. Tokich

Name:   Sally R. Tokich Title:   Assistant Vice President